Citation Nr: 1013834	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-11 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1939 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In May 2009, the Board remanded this matter for a VA 
pulmonary examination.  For the reasons discussed below, the 
Board finds that there has not been substantial compliance 
with the remand directives and that it may not proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the May 2009 Board remand requested 
that the Veteran be scheduled for a VA pulmonary examination 
to determine the severity of his asbestosis.  The Board 
specifically instructed the examiner to provide the 
measurement of maximum exercise capacity (in terms of 
ml/kg/min oxygen consumption).  A review of the VA 
examinations dated in October 2009 and July 2009 (including 
an October 2009 addendum and an October 2009 pulmonary 
function test report) reveals that the evaluations did not 
include the measurement of maximum exercise capacity in terms 
of ml/kg/min oxygen consumption.  This measurement is 
specifically listed in the rating criteria for the next 
higher 60 percent rating available under 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  Hence, it is essential in order for 
the Board to determine whether an increased rating is 
warranted.  Consequently, the Board finds that a remand is 
necessary to obtain this information in accordance with the 
Board's previous remand directive.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for another VA 
pulmonary examination.  The claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review, and the examiner should 
indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner must conduct 
a Pulmonary Function Test that includes 
a measurement of maximum exercise 
capacity in terms of ml/kg/min oxygen 
capacity.  The examiner should also 
state whether the Veteran has cor 
pulmonale, pulmonary hypertension or 
whether his disability requires 
outpatient oxygen therapy.  

2.	Upon completion of the foregoing, 
readjudicate the Veteran's claim of 
entitlement to an increased rating 
for asbestosis, based on a review of 
the entire evidentiary record.  If 
the benefits sought on appeal remains 
denied, the Veteran and his 
representative should be provided 
with a supplemental statement of the 
case and the opportunity to respond 
thereto.  Thereafter, subject to 
current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

